In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 06-2422
VICKI MURPHY, on behalf of
NATHAN MURPHY, a minor,
                                               Plaintiff-Appellant,
                                  v.

MICHAEL J. ASTRUE, Commissioner of Social Security,1
                                  Defendant-Appellee.
                    ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 05-C-3044—Charles P. Kocoras, Judge.
                           ____________
      ARGUED JANUARY 24, 2007—DECIDED JULY 13, 2007
                      ____________


    Before RIPPLE, ROVNER, WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. Nathan Murphy, a minor,
applied for Supplemental Security Income after being
diagnosed with Attention Deficit Hyperactivity Disorder
(ADHD). Although the Administrative Law Judge (ALJ)
found that Nathan exhibited marked difficulty in one
domain of functioning, the ALJ denied benefits because
impairment in two domains is required to qualify for


1
   Pursuant to Fed. R. App. P. 43(c), Michael J. Astrue is substi-
tuted for his predecessor, Jo Anne B. Barnhart, as Commissioner
of Social Security.
2                                             No. 06-2422

coverage. In reaching his decision, the ALJ relied in part
on documents he obtained from Nathan’s school after the
administrative hearing. A psychologist selected by the
ALJ testified at the hearing and specifically said he
would need the school documents to come to a conclusion
regarding Nathan’s disability, yet the ALJ did not contact
the psychologist after receiving those documents. The ALJ
also discounted, without explanation, information in the
school documents that supports a conclusion that Nathan
is disabled. As a result, the ALJ’s decision was not sup-
ported by substantial evidence, and so we remand for
further proceedings.


                  I. BACKGROUND
  Nathan was eleven years old and in the fifth grade at
the time of his March 2004 hearing before the ALJ.
Doctors had diagnosed him with ADHD in 2000 and with
bipolar disorder in 2002. Before the hearing the ALJ
reviewed Nathan’s medical record, which included assess-
ments of his condition and behavior from doctors and
social workers. Nathan testified at the hearing, as did his
mother and stepfather. Dr. Kenneth Kessler, a clinical
psychologist who had reviewed Nathan’s medical record,
also appeared at the request of the ALJ and provided
expert testimony.
  Nathan, his mother, and his stepfather testified about
Nathan’s day-to-day moods and behavior, focusing primar-
ily on his inattentiveness and violent outbursts. Dr. Kes-
sler confirmed that Nathan exhibited a marked limitation
in the domain of “interacting and relating to others,” and
the psychologist also said Nathan did not have similar
limitations in another four of the six relevant domains.
The ALJ accepted these conclusions. Dr. Kessler, however,
was unable to reach a conclusion concerning the final
domain of “attending and completing tasks.” He testified
No. 06-2422                                              3

that the evidence suggested that Nathan did have a
marked limitation in this domain before he started
receiving treatment in 2000, but the available information
was inadequate to determine whether Nathan still suf-
fered from that limitation. He indicated that recent
behavioral evaluations from Nathan’s school would likely
clarify the question. The hearing concluded with
Mrs. Murphy agreeing that the ALJ would ask the school
to complete and forward a behavioral assessment. The ALJ
also told Mrs. Murphy and Nathan’s counsel that he
hoped that after receiving this assessment he “[could]
make a decision based on that.”
  Later the ALJ supplemented the administrative record
with what appears to be the behavioral assessment (the
document is dated just a few days after the hearing) as
well as additional documents from Nathan’s school: a
Vanderbilt Teacher Behavior Evaluation Scale completed
just before the hearing, Individualized Education Program
progress reports from 2003 to 2004, and scores from
academic achievement tests taken by Nathan between
2000 and 2003. Except for the test scores, these records
mainly included surveys by Nathan’s teachers document-
ing his behavioral tendencies and classroom performance.
After reviewing these documents, without the benefit of
Dr. Kessler’s expert opinion on the additional information,
the ALJ ruled that Nathan did not have a marked impair-
ment in the domain of “attending and completing tasks.”
That finding alone made Nathan ineligible for benefits,
but the ALJ went further and concluded that Nathan’s
mother and stepfather were not fully credible because
“their complaints were not entirely consistent with the
other substantial evidence of record.” The ALJ also noted
evidence that Mrs. Murphy chose to pursue Supplemental
Security Income only after she failed to secure child
support from Nathan’s biological father.
4                                              No. 06-2422

  The Appeals Council declined to review the ALJ’s
decision, making that ruling the final decision of the
Commissioner. Mrs. Murphy sought judicial review on
Nathan’s behalf, and when the district court upheld the
denial of benefits, she appealed.


                     II. ANALYSIS
A. The Legal Framework
   Where, as here, the Appeals Council denies a claimant’s
request for review, the ALJ’s ruling becomes the final
decision of the Commissioner. Skarbek v. Barnhart, 390
F.3d 500, 503 (7th Cir. 2004). We will uphold that decision
if it is supported by substantial evidence, meaning evi-
dence a reasonable person would accept as adequate to
support the decision. Prochaska v. Barnhart, 454 F.3d 731,
734-35 (7th Cir. 2006); Skarbek, 390 F.3d at 503.
  A child is disabled within the meaning of the Social
Security Act if he has a “physical or mental impairment,
which results in marked and severe functional limitations,
and . . . which has lasted or can be expected to last for a
continuous period of not less than 12 months.” 42 U.S.C.
§ 1382c(a)(3)(C)(i). Whether a child meets this definition
is determined via a multi-step inquiry. 20 C.F.R.
§ 416.924(a); Giles ex rel. Giles v. Astrue, 483 F.3d 483,
486-87 (7th Cir. 2007). First, if the child is engaged in
substantial gainful activity, his claim will be denied. Giles
ex rel. Giles, 483 F.3d at 486. Second, if he does not have
a medically severe impairment or combination of impair-
ments, his claim will be denied. Id. Third, the child’s claim
will be denied unless his impairment meets, or is medically
or functionally equivalent to, one of the listings of impair-
ments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. Id. at 486-87;
20 C.F.R. § 416.902.
No. 06-2422                                                 5

  To determine whether an impairment is the functional
equivalent of a listing, an ALJ evaluates its severity in six
domains: 1) acquiring and using information, 2) attending
and completing tasks, 3) interacting and relating with
others, 4) moving about and manipulating objects, 5)
caring for oneself, and 6) health and physical well-being.
20 C.F.R. § 416.926a(a), (b)(1). Functional equivalence
exists, and a child qualifies for benefits, if the ALJ finds a
marked difficulty in two domains of functioning or an
extreme limitation in one. Id. § 416.926a(a). The ALJ here
concluded that Nathan had marked difficulty in a single
domain, and therefore did not qualify for Supplemental
Security Income.


B. The ALJ Was Qualified to Interpret the School Records
   Without Expert Assistance
  Mrs. Murphy first argues that the ALJ erred in evaluat-
ing medical evidence without consulting an expert. Specifi-
cally, she contends that documents obtained from Nathan’s
school after the administrative hearing contained medical
information that the ALJ should not have interpreted
without Dr. Kessler’s assistance. She insists that those
documents, if subject to expert analysis, could prove a
marked difficulty in the “attending and completing tasks”
domain, and that by interpreting the documents without
expert assistance, the ALJ failed to adequately develop
the record and support his ruling.
  We have recognized that an ALJ cannot play the role of
doctor and interpret medical evidence when he or she is
not qualified to do so. See Rohan v. Chater, 98 F.3d 966,
970 (7th Cir. 1996); Schmidt v. Sullivan, 914 F.2d 117, 118
(7th Cir. 1990). And we have explained that an ALJ cannot
disregard medical evidence simply because it is at odds
with the ALJ’s own unqualified opinion. See Barnett v.
Barnhart, 381 F.3d 664, 669 (7th Cir. 2004); Golembiewski
6                                               No. 06-2422

v. Barnhart, 322 F.3d 912, 917 (7th Cir. 2003); Rohan, 98
F.3d at 970-71; Wilder v. Chater, 64 F.3d 335, 337 (7th Cir.
1995). However, here we reject Mrs. Murphy’s argument
that the school documents received by the ALJ are “medi-
cal” records that triggered an obligation of the ALJ to
contact Dr. Kessler. The Social Security Administration
distinguishes medical evidence (that derived from clinical
and laboratory diagnostic techniques used to indicate
physiological, psychological, or anatomical abnormalities)
from general observations of daily behavior and restric-
tions that might result from a medical condition. See 20
C.F.R. §§ 416.912(b), 416.928(b)-(c). Sources of medical
evidence include psychologists or, in some limited in-
stances, “licensed or certified individuals with other
titles who perform the same function as a school psycho-
logist in a school setting . . . .” 20 C.F.R. § 416.913(a).
Given these limitations on the scope and source of
medical evidence as defined by the agency, we do not agree
that a teacher’s description of a child’s daily behavior
qualifies as medical evidence. In fact, § 416.913 specifically
distinguishes educational personnel from medical sources.
See Branum v. Barnhart, 385 F.3d 1268, 1272 (10th Cir.
2004) (holding that records from behavioral health center
were not compiled by physician and thus were not
medical evidence). The documents received from Nathan’s
school after the administrative hearing were lay descrip-
tions of readily observable, everyday behaviors. Under the
regulations, such descriptions are not medical evidence,
and Mrs. Murphy has provided no basis for finding other-
wise. So, we conclude that the ALJ was qualified to re-
view those documents without assistance.


C. The ALJ Failed to Explain His Disregard of Pertinent
   Evidence
  We find Mrs. Murphy’s argument that the ALJ ignored
substantial evidence in support of a finding of disability
No. 06-2422                                               7

more persuasive. An ALJ has a duty to fully develop
the record before drawing any conclusions, 20 C.F.R.
§ 416.912(d); Flener v. Barnhart, 361 F.3d 442, 448 (7th
Cir. 2004); Branum, 385 F.3d at 1271, and must ade-
quately articulate his analysis so that we can follow his
reasoning, Giles ex rel. Giles, 483 F.3d at 487; Prochaska,
454 F.3d at 735; Skarbek, 390 F.3d at 503. In this case the
ALJ did not explain why he gave no weight to the portions
of the school documents which support a finding that
Nathan is disabled. The records indicate that Nathan
was having difficulty completing his work because of
deficits in attention span, concentration, and on-task
behavior. He was losing things, working very slowly,
struggling to finish assignments, and turning in incom-
plete work. Often he failed to pay attention to details
and avoided or struggled with tasks requiring sustained
mental effort. The ALJ did little to counter this evidence.
He noted only that the school documents reflected that
Nathan did not talk excessively, did not interrupt or
intrude, did not move about unexpectedly, knew the
answers to questions when called upon, was cooperative,
had a good sense of humor, tried to follow rules, and
wanted to do well in his studies. These traits may well
be accolades for Nathan, but the ALJ did not explain
how or why they trump the evidence of his inability to
attend and complete tasks. See Giles ex rel. Giles, 483 F.3d
at 488; Ribaudo v. Barnhart, 458 F.3d 580, 583-84 (7th
Cir. 2006).
  Dr. Kessler testified that at one time Nathan had a
marked difficulty attending and completing tasks. The ALJ
should have supplied Dr. Kessler with the school records
and allowed him to give a medical opinion as to whether
this deficit persists. Instead, Dr. Kessler was not able to
address the inconsistencies in the record and to form an
opinion on the dispositive question in the case. Contacting
Dr. Kessler a second time would have been the best
8                                               No. 06-2422

way for the ALJ to complete the administrative record and
adequately support his decision, even if agency regula-
tions did not compel him to do so. However, the ALJ
skipped this last significant step and failed to sufficiently
explain his disregard of evidence suggesting disability. As
a result, a reasonable person could not accept his reason-
ing as adequate to support the decision. Giles ex rel. Giles,
483 F.3d at 487-88; Prochaska, 454 F.3d at 734-35.
  This conclusion is distinguishable from our decision in
Flener, in which the claimant argued that the ALJ failed
to develop the record and did not adequately support his
conclusion because he did not contact an expert to statisti-
cally compare the results of the claimant’s behavioral
studies to the general population. 361 F.3d at 448-49.
There, we determined that the ALJ did not need to conduct
additional investigation into the results of the studies
because he relied on the medical conclusions of experts
who reviewed the behavioral studies and determined that
the claimant was not disabled. Here, in contrast, the
medical expert had insufficient evidence to reach a conclu-
sion regarding disability, and the ALJ disregarded evi-
dence of Nathan’s disability without identifying any
support for his conclusion.


D. The ALJ’s Credibility Determinations Were Not Sup-
   ported by the Record
  Mrs. Murphy also argues that the ALJ erred in not
fully crediting her testimony and the testimony of Na-
than’s stepfather. Generally, the ALJ is in the best posi-
tion to determine credibility, Barnett, 381 F.3d at 670;
Prochaska, 454 F.3d at 738, and if an ALJ gives specific
reasons that are supported by the record, his or her
determination will stand, Barnett, 381 F.3d at 668;
Golembiewski, 322 F.3d at 915. In this case, however, the
ALJ’s credibility finding is intertwined with the same gaps
No. 06-2422                                              9

in the record and reasoning that require us to vacate his
determination of Nathan’s disability. The ALJ noted,
without elaboration, that the family’s observations of
Nathan’s aggression and inattentiveness did not align
with more positive observations by school officials. But it
was these school observations, sometimes supporting a
finding of disability, that the ALJ disregarded without
explanation and that must be further examined upon
remand. The testimony of Nathan’s mother and stepfather
must also be reexamined in light of a proper treatment of
the school’s observations, to see if there truly are any
contradictions. Without an adequate examination of the
school documents, a finding that the parents’ testimony
contradicts those documents is not supported by the
record.


E. We Need Not Resolve Whether HALLEX Required an
   Expert Opinion on Nathan’s School Records
  Finally, Mrs. Murphy contends that § I-2-7-30 of the
Hearings, Appeals and Litigation Law Manual (HALLEX),
promulgated by the Social Security Administration Office
of Disability Adjudication and Review, required the ALJ to
re-contact Dr. Kessler in this circumstance. The Commis-
sioner argues that Mrs. Murphy waived this argument,
but our disposition in this case makes it unnecessary to
resolve this issue.


                  III. CONCLUSION
  The decision of the district court is VACATED, and the
case is REMANDED to the Social Security Administration
for further proceedings consistent with this opinion.
10                                       No. 06-2422

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—7-13-07